Citation Nr: 1204252	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant had active duty for training (ACDUTRA) service with the Navy Reserves from June 12 to 25, 1949, and from July 25, 1953 to August 7, 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2008 and January 2009 by the Department of Veterans' Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and New York, New York, respectively. 

The appellant was scheduled to testify at a videoconference hearing of March 2011, but he did not appear.  He has not requested that his hearing be rescheduled.  Hence, his request is considered to have been withdrawn.  38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2008 and January 2009, the RO determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for hearing loss, tinnitus and a back condition.  The appellant disagreed and subsequently perfected this appeal. 

The appellant alleges that he incurred hearing loss and tinnitus while in service when he was called to duty to in 1955 for flight duty.  He also alleges that he injured his back during the same period of service.  

Service medical treatment records of August 1955 show the appellant was seen for a back sprain.  Moreover, annual physical examinations for continued retention in the reserve, a 1968 VA examination, private treatment records dating back to 1957, and in numerous statements, the appellant complained of diminished hearing starting in 1955 as a result of trauma experienced during a flight when called to duty.  An October 1956 service record notes an episode of aero-titis in August 1955, with follow-up private care since August 1956 for catarrhal otitis media.

Of record is an August 1955 letter from the Commanding Officer of Naval Reserve Activity, Fixed Wing Patrol Squadron 832 showing a list of servicemembers which had been called to duty in a flight status involving operational or training flights on August 27 and 28, 1955.  The appellant is amongst those listed.  The Board finds that, in order to fulfill its duty to assist in obtaining service records, it is necessary to confirm the duty status for the appellant in August.  

The Board acknowledges that the record contains a letter from the Navy Branch of the Military Personnel Records Center dated in February 1961 providing a statement of the appellant's naval service which does not include the dates in question.  However, nowhere in the record is there any evidence that the RO tried to corroborate the appellant's status during the days in question in August 1955.  On remand, the RO should confirm the appellant's duty status between August 27 and 28, 1955.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should confirm the appellant's duty status between August 27 and 28, 1955.  The RO/AMC should contact all agencies which could possibly help in confirming the appellant's duty status during the time in question including but not limited to: the National Personnel Records Center, the Defense Finance and Accounting Service, the Military Records Processing Center, and the Navy Branch of the Military Personnel Records Center.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development action, as well as any other development that may be in order, has been conducted and completed in full.  

3.  Then review the appellant's claim in light of the additional evidence obtained.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



